DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 19, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(u)(2) because the view numbers (“Fig. 1,” “Fig. 2,” etc.) must be larger than the numbers used for reference characters.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On pg. 1, lines 28-29, “two panel” should read --two panels--.
On pg. 1, line 30, one of the phrases “deploy the game board for a gameplay” or “be easily deployed for a gameplay” should be deleted.
On pg. 4, lines 2 and 4, each instance of “bracket 17” should read --bracket 15-- (consistent with Fig. 2 and pg. 3, line 28). 
On pg. 4, line 18, “at least one 16” should read --at least one hole 16--.
On pg. 4, line 29, it appears that “first side 14” should read --first side 24-- (consistent with Figs. 2-3).
On pg. 4, lines 30-31, it appears that “first edge 24” should read --first edge 22-- (consistent with Figs. 2-3 and pg. 4, line 29).
Appropriate correction is required.
Claim Objections
Claims 3, 8, 12, and 15 are objected to because of the following informalities: 
In claim 3, the semi-colon at the end of the claim should be replaced with a period.
In claim 8, line 13, “fist” should read --first--.
In claim 12, step (J), line 2, “the team played” should read --the team that played--.
In claim 15, line 4, “each of the team” should read --each of the teams--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-6, 9-10, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 5, the limitation “the ball impact surface” in line 2 renders the claim indefinite, because it is unclear whether this refers to the ball impact surface of the first panel and/or the ball impact surface of the second panel. For the purpose of examination, “the ball impact surface” will be interpreted as referring to the ball impact surface of each of the first and second panels.
Regarding claim 6, it is unclear what is meant by “the at least one coating comprises a heat treatment.” It is unclear whether “a heat treatment” refers to a process by which the coating is applied or to some physical property of the coating itself. This limitation is not clarified by Applicant’s disclosure, which does not explain what the coating is made of, how the coating is applied, or any physical properties of the coating. For these reasons, it is unclear what would fall within the scope of the claimed coating comprising a heat treatment. For the purpose of examination, “comprising a heat treatment” will be interpreted as a product-by-process limitation. See MPEP 2113.
Claim 9 recites the limitations “the first support edge” in line 3 and “the second support edge” in lines 3-4. There is insufficient antecedent basis for these limitations in claim 1, from which claim 9 depends. For the purpose of examination, claim 9 will be interpreted as depending from claim 8, which provides antecedent basis for the first and second support edges. Claim 10 is rejected in view of its dependency from claim 9.
Regarding claim 16, it is unclear what happens when the condition recited in lines 4-5 is met, and it is unclear whether “the current player” in line 4 refers to the other player of the same team recited in claim 16, line 2, or to the player originally recited in claim 12, step (G).  For the purpose of examination, claim 16 will be interpreted in view of Applicant’s disclosure (see pg. 6, lines 19-31) to mean that if there is more than one player of each team and if the player referred to as “the same player” in step (G) did not catch the ball after tossing it to the game board, then the method includes the steps of switching to another player of the same team as a new player and resuming play by repeating step (F) to step (G) by the new player.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Meyer et al. (US Patent No. 3,671,040, hereinafter Meyer).
Regarding claim 1, Meyer discloses an apparatus for playing a toss and catch game (10, Fig. 1; col. 1, lines 67-70) comprising: a game board (rebounding or deflecting means 12, col. 1, line 74-col. 2, line 9) and at least one ball (rubber ball 14, col. 1, lines 69-70). The game board (12) comprises a first panel (rebounding surface 20), a second panel (rebounding surface 22), at least one hinge (brackets 24, 26, with pivot rod 28, Figs. 2-3; col. 2, lines 10-25, “so as to pivotally fasten the two surfaces 20 and 22 together at the apex”), and at least one bracket (cross brace 30, Fig. 3; col. 2, lines 27-37). Each of the first and second panels (20, 22) comprises a ball impact surface (col. 2, lines 2-3, “rebounding surfaces”) opposite each other (see Figs. 1-3). The first and second panels (20, 22) are terminally connected by the at least one hinge (24, 26, 28, Figs. 2-3; col. 2, lines 22-25, at the apex of the panels 20, 22). The first and second panels (20, 22) are terminally and foldably connected by the bracket (i.e., by member 30 at terminal edges of panels 20, 22, for adjustably folding via the hinge 24, 26, 28; col. 2, lines 39-48).
Regarding claim 2, Meyer further discloses the ball (14) is an elastic ball (col. 1, lines 69-70, “a reboundable playing piece or missile 14, preferably in the nature of a rubber ball or the like”).
Regarding claim 8, Meyer further discloses (Fig. 3) the first panel (20) comprises a first surface (rebounding surface 20), a first edge (top edge, Fig. 3), a first support edge (base flange 20a, col. 2, lines 1-9), and a first side (i.e., the side carrying pin-like elements 32a, 32b, 32c; col. 2, lines 31-34). The first support edge (20a) is terminally positioned on the first panel (20) opposite the first edge. The second panel (22) comprises a second surface (rebounding surface 22), a second edge (top edge, Fig. 3), a second support edge (base flange 22a), and a second side (i.e., the side carrying pin-like element 34; col. 2, lines 35-37). The second support edge (22a) is terminally positioned on the second panel (22) opposite the second edge. The hinge (24, 26, 28) is mounted to both the first edge of the first panel (20) and the second edge of the second panel (22; col. 2, lines 10-25). The bracket (30) is mounted to both the first side of the first panel (via pin-like element 32a, 32b, or 32c) and the second side of the second panel (via pin-like element 34). The first and second surfaces (20, 22) are the ball impact surfaces (col. 2, lines 2-3, “rebounding surfaces”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Norrell (US Patent Pub. 2015/0157910, hereinafter Norrell).
Regarding claim 3, Meyer teaches the claimed invention substantially as claimed, as set forth above for claim 1. Meyer does not teach at least one hole in each of the first and second panels. However, Norrell teaches a similar game board (Fig. 7; para. 0054) including first and second panels (two sides of adjustable game board 14) each comprising at least one hole (traps/inserts 15, Fig. 1). Norrell teaches that the holes (15) are desirable because they serve as traps to be avoided when striking a ball against the panels and permit handicapping of the game (by varying the size of the holes) to allow players of different skill levels to compete (para. 0037, lines 6-22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Meyer by adding at least one hole as taught by Norrell to the ball impact surface of each of the first and second panels to serve as traps to be avoided when striking the ball against the panels, in order to make the game more challenging and/or to permit the game to be handicapped for players of different skill levels.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Sompolinsky (US Patent No. 6,585,610, hereinafter Sompolinsky).
Regarding claim 4, Meyer teaches the claimed invention substantially as claimed, as set forth above for claim 1. Meyer does not teach at least one bump positioned on each of the ball impact surfaces. However, Sompolinsky teaches a similar game board (Fig. 1) comprising a panel (20) with at least one bump (protrusions 70 and 80; col. 4, lines 36-49) positioned on a ball impact surface (25) of the panel. Sompolinsky teaches that the bumps (70, 80) are desirable because “[a] ball which is incident upon one of these protrusions 70, 80 will have a vastly different angle of reflection than a ball that is incident upon the sheer segments of the playing panel walls … thereby providing variety and excitement.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Meyer by adding at least one bump as taught by Sompolinsky to the ball impact surface of each of the first and second panels, in order to add variety and excitement to the game.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Davis (US Patent No. 8,807,569, hereinafter Davis).
Regarding claim 5, Meyer teaches the claimed invention substantially as claimed, as set forth above for claim 1. Meyer does not teach the ball impact surfaces comprise at least one coating. However, in the art of outdoor games, Davis teaches adding a coating to the surface of a game board (col. 3, lines 57-60, “plastic-coated plywood”), so that the surface will be weather resistant. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Meyer by adding a coating as suggested by Davis to the ball impact surfaces, so that the surfaces will be weather-resistant.
Regarding claim 6, the modified Meyer teaches the claimed invention substantially as claimed, as set forth above for claim 5. As noted above in the rejection under 35 USC 112(b), the phrase “comprising a heat treatment” is interpreted for examination purposes as a product-by-process limitation (i.e., describing a process by which the coating is applied). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Davis teaches a coating as claimed. Thus, Davis is understood to teach a finished product that is the same as that described by Applicant and therefore meets the limitations as claimed.
Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Denton (US Patent No. 5,531,449, hereinafter Denton).
Regarding claim 7, Meyer teaches the claimed invention substantially as claimed, as set forth above for claim 1. Meyer does not teach the bracket is a foldable bracket. However, Denton teaches a similar game board (Figs. 2-4; col. 2, lines 14-20), similarly comprising two panels (16, 18) terminally and foldably connected by a hinge (42) and a bracket (spreader 44, col. 2, lines 36-45), wherein the bracket (44) is a foldable bracket (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Meyer by replacing Meyer’s bracket with a foldable bracket as taught by Denton, so that the apparatus can be more easily folded for transportation and storage (Denton, col. 2, lines 43-45).
Regarding claim 9, Meyer teaches the claimed invention substantially as claimed, as set forth above for claim 8. (See note on claim interpretation in the rejection under 35 USC 112(b) above.) Meyer does not teach the first and second support edges each comprise a terminally mounted slip-resistant material. However, Denton teaches a similar game board (Figs. 2-4; col. 2, lines 14-20) comprising first and second panels (16, 18) with respective first and second support edges (bottom edges, Figs. 2-4), and further comprising a slip-resistant material (rubber foot pads 34) terminally mounted to each of the first and second support edges (col. 2, lines 27-28, “Rubber foot pads 34 are secured to bottom edges of the front panel 16 and the rear panel 18”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Meyer by terminally mounting a slip-resistant material as taught by Denton to each of the first and second support edges, in order to prevent the game board from sliding on a horizontal playing field when a ball rebounds off of the game board (Denton, col. 2, lines 28-31).
Regarding claim 10, the modified Meyer teaches the claimed invention substantially as claimed, as set forth above for claim 9. Denton further teaches the slip-resistant material (34, Figs. 2-4) comprises a rubber material (col. 2, line 27, “Rubber foot pads 34”).
Regarding claim 11, Meyer teaches the claimed invention substantially as claimed, as set forth above for claim 1. Meyer does not teach a handle terminally mounted to the game board adjacent to the hinge. However, Denton teaches a similar game board (Figs. 2-4; col. 2, lines 14-20) comprising first and second panels (16, 18) connected by a hinge (42; col. 2, lines 38-39), and further comprising a handle (36; col. 2, lines 31-33) terminally mounted to the game board adjacent to the hinge (42, Figs. 2-4; col. 2, line 31, “handle 36 is provided on a top edge”; col. 2, lines 38-39, “hinge 42 rotatively connects the top edges”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Meyer by terminally mounting a handle as taught by Denton to the game board adjacent to the hinge, so that the game board can be carried by the handle for improved portability (Denton, col. 2, lines 31-33).
Claims 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of GrowFit, “Step Back Wall Bounce” (non-patent literature, hereinafter GrowFit) and Family Fun Twin Cities, “Indoor Basketball” (non-patent literature, hereinafter Family Fun).
Regarding claim 12, Meyer discloses a method of playing a toss and catch game (Fig. 1; col. 1, lines 67-73) comprising the steps of: (A) providing at least one ball (14); (B) providing a game board (rebounding or deflecting means 12) comprising a first panel (20) and a second panel (20), each having a ball impact surface (col. 2, lines 1-3, “rebounding surfaces”); (C) providing a playing surface (col. 2, lines 6-7, “generally horizontal supporting surface”), wherein the game board (12) is centrally and firmly positioned on the playing surface (as shown in Fig. 1); (D) providing a starting position (starting position of players, Fig. 1, col. 2, lines 63-65) on the playing surface to each side of the game board (12), facing the first panel (20) and the second panel (22), respectively; (E) providing a first team and a second team each comprising at least one player (Fig. 1), the first team playing first and playing on the side facing the first panel (20) of the game board (col. 2, lines 63-65); (F) starting the game through tossing the ball (14) to the game board (col. 2, lines 64-65, “initiate action by launching the ball 14 against the rebounding surfaces by use of the racquets 16”) and catching the ball after rebound by one player of one team at the starting position (col. 2, lines 65-72, “receive the ball 14 within the recessed portion of the racquet 16”); and (G) playing the game through tossing and catching the ball (col. 2, lines 71-72).
Meyer differs from the claimed invention in that Meyer teaches tossing and catching back and forth between the two teams/players rather than tossing and catching by the same player sequentially at a starting position, a plurality of intermediate positions, and a finishing position before switching to the other team, and Meyer is silent with respect to the manner of ending the game.
However, GrowFit teaches a simplified method of playing a toss and catch game in which the same player tosses and catches a ball sequentially at each of a plurality of positions on a playing surface, from a starting position (NPL document pg. 2, Step 1, “Children stand 3 steps back from the wall”) through a plurality of intermediate positions to a finishing position (Step 3, “Each time they catch the ball they can take a step back”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meyer by having the same player toss and catch the ball sequentially at each of a plurality of positions, from the starting position through a plurality of intermediate positions to a finishing position, as suggested by GrowFit, in order to simplify the game for play by children to yield the benefits disclosed by GrowFit (pg. 1-2, including increasing hand to eye coordination, ball handling skills, grip strength, eye focus, catching skills, and throwing skills).
Meyer and GrowFit do not explicitly teach the steps of switching to the other team, resuming the game by repeating the starting and playing steps by the other team, and ending the game. However, Family Fun teaches a similar step-back type game (similarly including the same player tossing a ball sequentially from each of a plurality of positions; see NPL document, pg. 15, Indoor Basketball, Variations), including the steps of switching teams and resuming play by having a player of a second team repeat the same game steps that were performed by a player of a first team (see NPL document, pg. 15, Indoor Basketball, line 3, “the kids take turns”; and lines 6-7, “Each child tosses the basketball, and if they make a basket they take one step back. Repeat”), and ending the game if one team played at least one more position than the other team, wherein the team that played at least one more position is the winning team (Indoor Basketball, lines 7-8, “Whoever steps the farthest back without missing wins”). Therefore, when modifying Meyer in view of GrowFit as discussed above, it would have been obvious to one of ordinary skill in the art to have the first and second teams take turns (i.e., to switch to the other team if the player of the first team did not catch the ball at any position or played at the finishing position and to repeat steps (F) and (G) by the player of the second team) and to end the game when one team has played at least one more position than the other team to become the winning team, as taught by Family Fun, in order to provide a level of competition appropriate for children.
Regarding claim 15, the modified Meyer teaches the claimed invention substantially as claimed, as set forth above for claim 12. The examiner notes that the step of providing a sudden death play is a contingent limitation that occurs “if there is a tie after all players of both teams played.” The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the conditions precedent are not met. See MPEP 2111.04. In this case, the claimed invention can be practiced without the recited condition occurring (i.e., without there being a tie). Therefore, the step of providing a sudden death play recited in claim 15 is not required by the broadest reasonable interpretation of the claim.
Regarding claim 16, the modified Meyer teaches the claimed invention substantially as claimed, as set forth above for claim 12. The examiner notes that the switching and resuming steps recited in claim 16 are contingent limitations that occur “if there is more than one player of each team.” As noted above, the broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the conditions precedent are not met. See MPEP 2111.04. In this case, the claimed invention can be practiced without the recited condition occurring (i.e., without there being more than one player of each team). Therefore, the switching and resuming steps recited in claim 16 are not required by the broadest reasonable interpretation of the claim.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of GrowFit and Family Fun, in further view of Norrell.
Regarding claim 13, the modified Meyer teaches the claimed invention substantially as claimed, as set forth above for claim 12. Meyer does not teach providing at least one hole in each of the first and second panels. However, Norrell teaches a similar game board (Fig. 7; para. 0054) including first and second panels (two sides of adjustable game board 14) each comprising at least one hole (traps/inserts 15, Fig. 1) traversing through a ball impact surface of each of the panels (14). Norrell teaches that the holes (15) are desirable because they serve as traps to be avoided when striking a ball against the panels and permit handicapping of the game (by varying the size of the holes) to allow players of different skill levels to compete together (para. 0037, lines 6-22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Meyer by providing at least one hole as taught by Norrell traversing through the ball impact surface of each of the first and second panels to serve as traps to be avoided when striking the ball against the panels, in order to make the game more challenging and/or to permit the game to be handicapped for players of different skill levels.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of GrowFit and Family Fun, in further view of Sompolinsky.
Regarding claim 14, the modified Meyer teaches the claimed invention substantially as claimed, as set forth above for claim 12. Meyer does not teach providing at least one bump positioned on each of the ball impact surfaces. However, Sompolinsky teaches a similar game board (Fig. 1) comprising a panel (20) with at least one bump (protrusions 70 and 80; col. 4, lines 36-49) positioned on a ball impact surface (25) of the panel. Sompolinsky teaches that the bumps (70, 80) are desirable because “[a] ball which is incident upon one of these protrusions 70, 80 will have a vastly different angle of reflection than a ball that is incident upon the sheer segments of the playing panel walls … thereby providing variety and excitement.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Meyer by providing at least one bump as taught by Sompolinsky positioned on the ball impact surface of each of the first and second panels, in order to add variety and excitement to the game.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wikipedia, “Sudden death (sport)” (non-patent literature) discloses a step of providing a sudden death play to be played by first and second teams to determine a winner in the event of a tie.
Benedict (US Patent No. 5,332,230) discloses a game board comprising first and second panels terminally connected at a hinge and each having a plurality of holes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /August 25, 2022/